Name: Commission Regulation (EU) No 460/2014 of 5 May 2014 amending Regulation (EU) No 823/2012 as regards the expiry date of the approval of the active substance cyfluthrin Text with EEA relevance
 Type: Regulation
 Subject Matter: means of agricultural production;  European Union law;  marketing
 Date Published: nan

 6.5.2014 EN Official Journal of the European Union L 133/51 COMMISSION REGULATION (EU) No 460/2014 of 5 May 2014 amending Regulation (EU) No 823/2012 as regards the expiry date of the approval of the active substance cyfluthrin (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular the second paragraph of Article 17 thereof, Whereas: (1) For the active substance cyfluthrin, Commission Regulation (EU) No 823/2012 (2) postponed the expiry of the approval period, as set out in Commission Implementing Regulation (EU) No 540/2011 (3) to 31 October 2016 in order to enable applicants to give the three years' notice required under Article 15(1) of Regulation (EC) No 1107/2009. (2) No application for renewal of the approval of the active substance cyfluthrin was submitted which respect the three years' notice period. (3) Since no such application was submitted it is appropriate to set the expiry date at the earliest date possible after the original date of expiry as set before the adoption of Regulation (EU) No 823/2012. (4) Regulation (EU) No 823/2012 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EU) No 823/2012 Article 1 of Regulation (EU) No 823/2012 is amended as follows: (1) Point (2) is replaced by the following: (2) 31 October 2016, as regards the active substances: deltamethrin (entry 40), 2,4-DB (entry 47), beta-cyfluthrin (entry 48), iprodione (entry 50), maleic hydrazide (entry 52), flurtamone (entry 64), flufenacet (entry 65), iodosulfuron (entry 66), dimethenamid-P (entry 67), picoxystrobin (entry 68), fosthiazate (entry 69), silthiofam (entry 70) and Coniothyrium minitans Strain CON/M/91-08 (DSM 9660) (entry 71);. (2) The following point (5) is added: (5) 30 April 2014, as regards the active substance: cyfluthrin (entry 49). Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 309, 24.11.2009, p. 1. (2) Commission Regulation (EU) No 823/2012 of 14 September 2012 derogating from Implementing Regulation (EU) No 540/2011 as regards the expiry dates of the approval of the active substances 2,4-DB, benzoic acid, beta-cyfluthrin, carfentrazone ethyl, Coniothyrium minitans Strain CON/M/91-08 (DSM 9660), cyazofamid, cyfluthrin, deltamethrin, dimethenamid-P, ethofumesate, ethoxysulfuron, fenamidone, flazasulfuron, flufenacet, flurtamone, foramsulfuron, fosthiazate, imazamox, iodosulfuron, iprodione, isoxaflutole, linuron, maleic hydrazide, mecoprop, mecoprop-P, mesosulfuron, mesotrione, oxadiargyl, oxasulfuron, pendimethalin, picoxystrobin, propiconazole, propineb, propoxycarbazone, propyzamide, pyraclostrobin, silthiofam, trifloxystrobin, warfarin and zoxamide (OJ L 250, 15.9.2012, p. 13). (3) Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (OJ L 153, 11.6.2011, p. 1).